FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 23, 2014
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court



 MICHAEL S. GORBEY,

             Petitioner - Appellant,
                                                      No. 14-6151
 v.                                                  W.D. Oklahoma
                                              (D.C. No. 5:14-CV-00163-HE)
 WARDEN OF THE FEDERAL
 TRANSFER CENTER, Oklahoma,

             Respondent - Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      Petitioner and Appellant, Michael S. Gorbey, proceeding pro se, appeals

the district court’s dismissal of his petition for habeas relief under 28 U.S.C.

§ 2241. He is serving a 254-month sentence for convictions of multiple firearms

and weapons-related offenses. Gorbey v. United States, 54 A.3d 668 (D.C. 2012).

He appealed his convictions and sentence to the District of Columbia Court of

Appeals, which affirmed his convictions in part, and remanded the case back to

the trial court for further proceedings, which resulted in the current sentence.

      Among multiple other filings and proceedings, Mr. Gorbey filed the instant

petition, subsequently amended. At the time he filed the petition, Mr. Gorbey

was in the custody of the United States Bureau of Prisons (“BOP”) and

temporarily confined at the Federal Transfer Center in Oklahoma City Oklahoma.

He was transferred in March 2013 to the District of Columbia jail. Mr. Gorbey

avers that he has been assigned by BOP to the United States Penitentiary in

McCreary, Kentucky, and the district court stated that his latest filings, as well as

the BOP inmate locator confirm that fact.

      The magistrate judge to whom this matter was referred explained why Mr.

Gorbey’s petition must be dismissed:

             “It is well established that jurisdiction attaches on the initial
      filing for habeas corpus relief, and it is not destroyed by a transfer of
      the petitioner and the accompanying custodial change.” Santillanes
      v. U.S. Parole Comm’n, 754 F.2d 887, 888 (10th Cir. 1985). So,
      Petitioner’s transfer to USP McCreary did not divest this Court of
      jurisdiction over the petition, nor did it destroy the Court’s
      jurisdiction over the FTC Warden. But, once Petitioner was

                                         -2-
      transferred, the FTC Warden became powerless to effect any relief
      this Court might order. . . . And because this Court lacks jurisdiction
      over Petitioner’s Kentucky custodian, and thus has no way to enforce
      any “effectual relief,” Petitioner’s habeas petition is moot.

Report & Recommendation at 2; R. Vol. 1 at 89 (further citations omitted).

      Mr. Gorbey filed objections, which the district court reviewed. The court

adopted the Report & Recommendation, and dismissed the petition. The district

court then denied Mr. Gorbey’s motion to reconsider. This appeal followed.

      For substantially the reasons stated by the district court, we AFFIRM the

district court’s dismissal of Mr. Gorbey’s petition and the motion to reconsider.

AFFIRMED.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -3-